Citation Nr: 1530820	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran claims entitlement to service connection for posttraumatic stress disorder (PTSD) and for entitlement to service connection for a psychiatric disorder, to include an anxiety disorder.  He has asserted that he was the victim of military sexual trauma during his active service.  Evidence of record reflects that the Veteran began participating in the VA Military Sexual Trauma program in 2013 and that he completed the VA Posttraumatic Stress Disorder Recovery Rehabilitation Program in September 2014.

VA has established special evidentiary development procedures with regard to PTSD claims based on personal assault, to include claims based on military sexual trauma.  See Patton v. West, 12 Vet. App. 272 (1999).  In personal assault cases, more specific requirements are established regarding the development of "alternative sources" of information, as service records may be devoid of evidence because many victims of personal assault, particularly sexual assault, do not file official reports either with military or civilian authorities.  See VA Adjudication Procedure Manual M21-1MR (M21-1MR), Part IV, Subpart ii, Ch. 1, Sec. D, Topic 5 (2015).  The M21-1MR identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  Id.

Additionally, with regard to PTSD claims based on personal assault, VA regulations require consideration of evidence of behavior changes that occurred at the time of the incident which might establish that an in-service stressor incident occurred.  38 C.F.R. § 3.304(f)(4) (2014).  Such evidence may be submitted to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

VA regulations also require that veterans be provided with specific notice of certain provisions that apply to cases involving PTSD based on allegations of personal assault.  See 38 C.F.R. § 3.304(f)(5) (2014).  The Veteran has not been provided with this notice, and therefore, on remand the RO must provide the Veteran with notice of the evidence necessary to corroborate a stressor during service to support his claim for PTSD due to personal assault.  See id.

Moreover, the Veteran has not been afforded a VA examination in connection with his claim.  See 38 C.F.R. § 3.304(f)(5).  On remand, the RO must schedule a VA psychological examination to determine if any diagnosed psychiatric disorders, to include PTSD and an anxiety disorder, are due to the Veteran's military service.  The VA examiner must include in the opinion an interpretation of behavioral changes, as reflected by the evidence of record, in relation to a medical diagnosis.  See 38 C.F.R. § 3.304(f)(5).  The Board notes that VA recently implemented use of the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5), for mental disorder claims certified to the Board on or after August 4, 2014.  See 79 Fed. Reg. 45094 (Aug. 4, 2014); 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the Veteran's appeal was certified to the Board on February 9, 2015, any psychiatric disorder diagnoses rendered must be made in accordance with the new DSM-5 criteria.  Id.

Further, a review of the Veteran's electronic claims file reflects the existence of outstanding medical and personnel records.  Specifically, in an April 2001 VA treatment note, the Veteran reported seeing a psychiatrist named Dr. R. at Yale University prior to moving to North Carolina and seeing a Dr. M. at a public health center in North Carolina in June 2000.  An August 2001 VA treatment note documents that the Veteran's medical history includes diagnoses of bipolar disorder, panic disorder, and agoraphobia, and a February 2008 VA treatment note indicates the Veteran received these diagnoses in 1997 at a VA facility in West Haven, Connecticut.  Additionally, in an August 2014 VA treatment note, the Veteran reported he was subject to disciplinary action twice while in service, yet his personnel records do not contain documentation to that effect.  On remand, the RO must again request the Veteran's service personnel records from the appropriate record repository to ensure that his personnel file is complete and must also attempt to obtain any outstanding private medical records and VA medical treatment records, to include those from 1997 in West Haven, Connecticut.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, in a March 2011 treatment note, the Veteran reported receiving disability pay.  While the evidence of record reflects the Veteran receives nonservice-connected pension from VA, it is unclear whether he has also been receiving Social Security Administration (SSA) disability payments or has applied for benefits with the SSA.  On remand, the RO must contact the SSA to determine if the Veteran has filed a claim and, if so, must obtain those records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must provide the Veteran the notice required by 38 C.F.R. § 3.304(f)(5) for claims of service connection for PTSD based on an in-service personal assault stressor.  This letter must afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of his claim, or to advise VA of the potential sources of evidence other than his service records, or evidence of behavioral changes that might constitute independently verifiable credible supporting evidence of his purported in-service stressors.  The Veteran must be provided with specific examples of corroborating alternative evidence.

The RO must also follow the procedures, as outlined in Part IV, Subpart ii, Chapter 1, Section D, Topic 5 of the VA Adjudication Procedure Manual, M21-1MR, for developing claims for service connection for PTSD based on personal trauma.

Based on the Veteran's response to the RO's inquiries as outlined above, the RO must then attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must request that the Veteran identify and provide medical authorizations for any medical records from Dr. R. at Yale University and Dr. M. at a public health center in North Carolina, as referenced by the Veteran in an April 2001 VA treatment note.

The RO must also request any outstanding records from the Social Security Administration and from VA treatment centers, particularly from a VA treatment center in West Haven, Connecticut, in 1997.

Any records obtained must be associated with Veteran's electronic claims file and all attempts to secure this evidence must be documented in the electronic claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, or determines that further efforts to obtain them would be futile, the RO must notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e) (2014).  The Veteran and his representative must then be given an adequate opportunity to respond. 

2.  The RO must next review the Veteran's electronic claims file and create a summary of documents relevant to the Veteran's claims in the form of a memorandum to be provided to the VA examiner in conjunction with a VA psychological examination.  A copy must also be associated with the Veteran's electronic claims file.  Specifically, the RO must include in the memorandum and request that the VA examiner review:

(a)  A June 1975 notation in the Veteran's personnel file that he was eligible for reenlistment but was not qualified due to a professional growth criterion;

(b)  Personnel records documenting the Veteran's overseas tour to Iceland commenced in March 1973 and that his completion date was to be March 1974; 

(c)  Personnel records documenting that the Veteran's overseas tour to Iceland was to be for 5 months beginning March 1973;

(d)  The Veteran's Form DD-214 indicating he served approximately one year and eight months of overseas duty;

(e)  An April 2001 VA treatment note wherein the Veteran indicated he received treatment from a psychiatrist at Yale for two years prior to moving to North Carolina, received treatment from a psychologist in North Carolina in 2000, and that he was diagnosed with anxiety attacks in 1997 and "always knew he had some degree of anxiety";

(f)  An August 2001 VA treatment note wherein the Veteran reported he was diagnosed with and treated for bipolar disorder, panic disorder, and agoraphobia in 1997;

(g)  An October 2006 VA treatment note wherein the Veteran noted a number of problems since the death of his mother when he was six years old, reported "suicide and depression runs in my family," noted that he had "always been depressed," indicated he spent his days watching television but "avoids all military programming," and reported he served overseas in Iceland and "liked it very much;"

(h)  A November 2006 VA treatment note wherein the Veteran reported chronic anger, which he related to personal affronts beginning in his childhood;

(i)  All of the Veteran's lay statements regarding the alleged military sexual assault and non-sexual assaults he experienced during service and his request to extend his overseas service in Iceland, to include, but not limited to, the May 2011 PTSD stressor statement and his June 2015 hearing testimony;

(j)  A May 2013 VA treatment note indicating the Veteran had trust issues with men, particularly those with southern accents; that he experienced military sexual trauma during service; and that he was constantly harassed by southern men while stationed in Florida and that the harassment continued when he was transferred to Iceland;

(k)  The August 2014 mental health admission intake summary wherein the Veteran reported his panic attacks were sometimes cued by PTSD triggers, such as someone talking a monotone voice or using a public restroom, and his report of alcohol abuse while stationed in Iceland and drug use post-service; and

(l)  Any other records the RO deems relevant, to include those received in connection with this remand.

3.  After the above-requested development has been completed, the Veteran must be provided with a comprehensive VA psychological examination to determine the etiology of any psychiatric disorders found.  The claims file and above-requested memorandum must be provided to the VA examiner and reviewed in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the claims file, service and all post-service medical records, the above-requested memorandum, and with consideration of the Veteran's statements, the VA examiner must provide an opinion as to whether any psychiatric disorder diagnosed since VA received the Veteran's claim in August 2010 is related to the Veteran's military service, to include as due to any incident therein.

If PTSD is diagnosed, the examiner must identify the stressor or stressors upon which the diagnosis is based and must explain whether the diagnosis complies with the criteria set forth in the DSM-5.  If PTSD is diagnosed based on military sexual trauma, the examiner must provide a discussion as to the basis for that determination, to include a discussion of the supportive evidence in the claims file on which that opinion is based.  If PTSD is diagnosed based on an in-service personal assault stressor other than one involving military sexual trauma, the examiner must provide a discussion as to the basis of that determination, to include the supportive evidence of record.

A complete rationale for all requested opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

